DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/340,227, filed on 4/8/2019.


Claim Objections

Claim 1 is objected to because of the following informalities:  the word “wheren” on line 8 of the claim is believed to be a misspelling of the word –wherein--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the word “reson” on line 4 of the claim is believed to be a misspelling of the word –resin--.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the word “wheren” on line 10 of the claim is believed to be a misspelling of the word –wherein--.  Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata (US 2015/0062525 A1) in view of Zhang et al. (US 9,947,882 B2). Both prior arts provided in the IDS.

Regarding claim 1, Hirakata discloses an information processing device (Fig. 1A) comprising: 
a touch panel (as discussed in Paragraph [0061]), the touch panel comprising: 
a first flexible substrate (Fig. 9B element 1103); 
a second flexible substrate (Fig. 9B element 1201); and 
an element formation region (Fig. 9B element 1101) between the first flexible substrate and the second flexible substrate, wherein a display portion of the touch panel comprises a touch sensor (as discussed in Paragraph [0064] and [0075]), 
wherein [sic] a touch is sensed when a first film (the film as described in Paragraph [0089]) is touched (as described in Paragraph [0069] wherein it is known in the art for a touch panel to sense touch), 
wherein the first film is not fixed to the touch panel (as depicted between Figs. 3A and 4B wherein the film element described in Paragraph [0089] is shown to me aligned at the edge in Fig. 3A and not aligned in Fig. 4A), 
wherein the first film is on a concave side, when the touch panel is bent (as shown in Fig. 3B wherein the touch panel is folded in both directions).
Hirakata does not expressly disclose wherein a neutral surface of the touch panel moves toward the first film side when an external force is applied to the touch panel from the first film side.
Zhang teaches a neutral surface of a touch panel which moves in response to a change in thickness of layers (as discussed in Column 7 lines 29-38) such that the external force applied would deform the film and change the thickness thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date that an external force applied to the first film of would disperse the pressure (as discussed in Paragraph [0112]) and as such would result in a shift of the neutral plane in a similar manner to that described by the Zhang reference.

Regarding claim 2, Hirakata in view of Zhang discloses the device as set forth in claim 1 above and further wherein the first film has flexibility (wherein the film of Hirakata is a component of a flexible display panel, which by definition is flexible) and comprises a hard coat layer (as described in Hirakata Paragraph [0112]) on a surface different from a surface in contact with the touch panel (wherein Hirakata Paragraph [0112] describes the hard coat as being a protective layer, and as such would be on the exterior surface of the film, away from the flexible display panel).

Regarding claim 3, Hirakata in view of Zhang discloses the device as set forth in claim 2 above and further wherein, when the panel substrate is bent so that the hard coat layer is placed inward (as shown in Hirakata Fig. 3A), stress applied to the hard coat layer is always 0 or in a compression direction (wherein a solid layer which is folded on the inner radius of a curve is known to experience compressive stress).

Regarding claim 4, Hirakata in view of Zhang discloses the device as set froth in claim 3 above and further comprising a first housing (Hirakata Fig. 3A element 111-2); and a second housing (Hirakata Fig. 3A element 113-2), the second housing is connected to the first housing so as to be rotatable (as discussed in Hirakata Paragraph [0010] wherein the device and housing are described as being “folded” and as such are rotatably connected), wherein the element formation region is closer to the first film than the neutral surface is, with the surface convexly bent (as shown in Hirakata Figs. 3A and 3B).

Regarding claim 5, Hirakata in view of Zhang discloses the device as set forth in claim 4 above and further wherein a material used for the first film is selected from a polyester resin, a polyacrylonitrile resin, a polyimide resin (as discussed in Hirakata Paragraph [0111]), a polymethyl methacrylate resin, a polycarbonate resin, a polyethersulfone resin, a polyamide resin, a cycloolefin reson, a polystyrene resin, a polyamide imide resin, a glass fiber impregnated with an organic resin, and an organic resin mixed with an inorganic filler.

Regarding claim 6, Hirakata in view of Zhang discloses the device as set forth in claim 5 above and further wherein a material used for the hard coat layer of the first film is selected from an epoxy resin, a phenol resin, an unsaturated polyester resin, a urea resin, a melamine resin, a diallyl phthalate resin, a silicon resin, a vinyl ester resin, polyimide (as discussed in Hirakata Paragraph [0112] wherein an “aramid resin” is known in the art to be an aromatic polyamide resin), and polyurethane.

Regarding claim 10, Hirakata in view of Zhang discloses the device as set forth in claim 1 above and further comprising a hinge (as shown between Hirakata Figs. 1A and 1C wherein the folded areas are interpreted as a hinge and as further supported by Fig. 13A element 9639 as described in Paragraph [0163] wherein one of ordinary skill before the effective filing date would have recognized the utility of such a hinge in the device), wherein the hinge comprises a rotation axis (as shown in Hirakata Fig. 1B wherein the rotation axis lies along the hinge line), wherein the first housing comprises a first slit (wherein the first slit is located between elements 111-1 and 111-2 as described in Hirakata Paragraph [0034]), wherein the second housing comprises a second slit (wherein the second slit is located between elements 113-1 and 113-2 as described in Hirakata Paragraph [0034]), wherein a region of the first film is stored in one or both of the first slit and the second slit (as described in Hirakata Paragraph [0034]), and wherein the first film is configured to slide along the second slit (as shown between Hirakata annotated Figs. 3B and 4B to highlight the change in end points of the first film).

    PNG
    media_image1.png
    267
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    166
    662
    media_image2.png
    Greyscale


Regarding claim 11, Hirakata discloses an information processing device comprising: 
a first film (the first film as described in Paragraph [0106]); 
a second film (the second film as described in Paragraph [0089]); and 
a touch panel (as discussed in Paragraph [0061]), the touch panel comprising: 
a first flexible substrate (Fig. 9B element 1103); 
a second flexible substrate (Fig. 9B element 1201); and 
an element formation region (Fig. 9B element 1101) between the first flexible substrate and the second flexible substrate, wherein a display portion of the touch panel comprises a touch sensor (as discussed in Paragraph [0064] and [0075]), 
wheren [sic] a touch is sensed when the first film is touched (as described in Paragraph [0069] wherein it is known in the art for a touch panel to sense touch), 
wherein the first film is not fixed to the touch panel (as depicted between Figs. 3A and 4B wherein the film element described in Paragraph [0089] is shown to me aligned at the edge in Fig. 3A and not aligned in Fig. 4A), 
wherein the first film is on a concave side, when the touch panel is bent (as shown in Fig. 3B wherein the touch panel is folded in both directions).
Hirakata does not expressly disclose wherein a neutral surface of the touch panel moves toward the first film side when an external force is applied to the touch panel from the first film side, and wherein the touch panel comprises a region positioned between the first film and the second film (as shown in Fig. 9B).
Zhang teaches a neutral surface of a touch panel which moves in response to a change in thickness of layers (as discussed in Column 7 lines 29-38) such that the external force applied would deform the film and change the thickness thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date that an external force applied to the first film of would disperse the pressure (as discussed in Paragraph [0112]) and as such would result in a shift of the neutral plane in a similar manner to that described by the Zhang reference.

Regarding claim 12, Hirakata in view of Zhang discloses the device as set forth in claim 11 above and further wherein the first film has flexibility (wherein the film of Hirakata is a component of a flexible display panel, which by definition is flexible) and comprises a hard coat layer (as described in Hirakata Paragraph [0112]) on a surface different from a surface in contact with the touch panel (wherein Hirakata Paragraph [0112] describes the hard coat as being a protective layer, and as such would be on the exterior surface of the film, away from the flexible display panel).

Regarding claim 13, Hirakata in view of Zhang discloses the device as set forth in claim 12 above and further wherein, when the panel substrate is bent so that the hard coat layer is placed inward (as shown in Hirakata Fig. 3A), stress applied to the hard coat layer is always 0 or in a compression direction (wherein a solid layer which is folded on the inner radius of a curve is known to experience compressive stress).

Regarding claim 14, Hirakata in view of Zhang discloses the device as set forth in claim 13 above and further comprising a first housing (Hirakata Fig. 3A element 111-2); and a second housing (Hirakata Fig. 3A element 113-2), the second housing is connected to the first housing so as to be rotatable (as discussed in Hirakata Paragraph [0010] wherein the device and housing are described as being “folded” and as such are rotatably connected), wherein the element formation region is closer to the first film than the neutral surface is, with the surface convexly bent (as shown in Hirakata Figs. 3A and 3B).

Regarding claim 15, Hirakata in view of Zhang discloses the device as set forth in claim 14 above and further wherein a material used for the first film is selected from a polyester resin, a polyacrylonitrile resin, a polyimide resin (as discussed in Hirakata Paragraph [0111]), a polymethyl methacrylate resin, a polycarbonate resin, a polyethersulfone resin, a polyamide resin, a cycloolefin reson, a polystyrene resin, a polyamide imide resin, a glass fiber impregnated with an organic resin, and an organic resin mixed with an inorganic filler.

Regarding claim 16, Hirakata in view of Zhang discloses the device as set forth in claim 15 above and further wherein a material used for the hard coat layer of the first film is selected from an epoxy resin, a phenol resin, an unsaturated polyester resin, a urea resin, a melamine resin, a diallyl phthalate resin, a silicon resin, a vinyl ester resin, polyimide (as discussed in Hirakata Paragraph [0112] wherein an “aramid resin” is known in the art to be an aromatic polyamide resin), and polyurethane.

Regarding claim 20, Hirakata in view of Zhang discloses the device as set forth in claim 11 above and further comprising a hinge (as shown between Hirakata Figs. 1A and 1C wherein the folded areas are interpreted as a hinge and as further supported by Fig. 13A element 9639 as described in Paragraph [0163] wherein one of ordinary skill before the effective filing date would have recognized the utility of such a hinge in the device), wherein the hinge comprises a rotation axis (as shown in Hirakata Fig. 1B wherein the rotation axis lies along the hinge line), wherein the first housing comprises a first slit (wherein the first slit is located between elements 111-1 and 111-2 as described in Hirakata Paragraph [0034]), wherein the second housing comprises a second slit (wherein the second slit is located between elements 113-1 and 113-2 as described in Hirakata Paragraph [0034]), wherein a region of the first film is stored in one or both of the first slit and the second slit (as described in Hirakata Paragraph [0034]), and wherein the first film is configured to slide along the second slit (as shown between Hirakata annotated Figs. 3B and 4B to highlight the change in end points of the first film).


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata in view of Zhang and further in view of Tatsuya et al. (JP 2018081186 A).

Regarding claims 7 and 17, Hirakata in view of Zhang discloses the device as set forth in claims 6 and 16 above.  
Hirakata does not expressly disclose wherein the material used for the hard coat layer of the first film is urethane acrylate.
Tatsuya teaches a hard coat layer which uses urethane acrylate as the material (as discussed in Paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize urethane acrylate as the material for the hard coat layer since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious, and the Hirakata reference indicated that a polyamide resin would be a suitable material for a hard coat layer, as set forth in claims 6 and 16 above.


Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata in view of Zhang and further in view of Nodono et al. (US 2018/0370207 A1).

Regarding claims 8 and 18, Hirakata in view of Zhang discloses the devices as set forth in claims 6 and 16 above.
Hirakata does not expressly disclose wherein the material used for the hard coat layer of the first film contains metal oxide particles.
Nodono teaches a hard coat layer which contains metal oxide particles (as described in Paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a hard coat layer containing metal oxide particles as taught by Nodono since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious, and the protective function of the layer would be enhanced through the use of high hardness metal oxide particles.

Regarding claims 9 and 19, Hirakata in view of Zhang and Nodono discloses the devices as set forth in claims 8 and 18 above and further wherein a surface of the first film is provided with a texture (wherein all materials inherently possess a texture under the common meaning of the word “texture” which the Oxford Language dictionary defines as “the feel, appearance, or consistency of a surface or substance”).
Hirakata does not expressly wherein the first film is coated with alumina.
Nodono teaches a hard coat layer which contains alumina (as described in Paragraph [0082], which as combined with the Hirakata hard coat layer as set forth in claims 8 and 18 above, would result in a film having an alumina coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a hard coat layer of alumina as taught by Nodono since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious, and the protective function of the layer would be enhanced through the use of a high hardness metal oxide.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841